The Chancellor.
The complainant, as the executor of George West, deceased, claims title to twenty tracts of timber land in the county of Burlington, containing, as is estimated, upwards of four hundred and forty-six acres.
Without expressing any opinion as to whether the question should be considered as settled in this state — that the court will not interfere to stay waste in cutting wood and timber, where the cutting is extensive, the defendants unable to respond in damages, and the property valuable ’ mainly on account of the timber j I do not think the complainant makes by his bill a case in which the court ought to interfere. By his own showing, he has prosecuted several suits against some of these defendants for cutting timber on this land, and has never been i?ible to succeed in obtaining the verdict of a jury or a judgment of the court. He has himself been prosecuted by some of these defendants for a trespass on the lands, and a verdict of $2000 was rendered against him.
He does not allege that any of these defendants are insol*120vent, or unable to respond to any amount of damages he may have sustained.
' The answer sets out very fully the title and the history of the different tracts. To some of the surveys the defendants set up no claim of title, and deny all knowledge of any cutting upon them. To others they claim title, and set out particularly their chain-title.
There is nothing in the case calling for the interference of the court, and the injunction must be dissolved, with costs.